Citation Nr: 0835748	
Decision Date: 10/17/08    Archive Date: 10/27/08

DOCKET NO.  01-08 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to service connection for a bilateral foot 
disability.


REPRESENTATION

Appellant represented by:	Sean A. Kendall, Attorney at 
Law


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. N. Moats, Associate Counsel


INTRODUCTION

The veteran had active duty service from August 1989 to 
August 1992. 

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from an August 2000 rating decision by a Regional 
Office (RO) of the Department of Veterans Affairs (VA).  A 
Board videoconference hearing was held at the RO in January 
2002.  In a March 2002 decision, the Board reopened the 
veteran's claim of service connection for a bilateral foot 
disability, and remanded that issue along with the issue of 
an increased rating for shin splints.  In May 2003, the Board 
remanded both issues on appeal for procedural purposes and to 
obtain additional clinical information.  In May 2004, the 
Board denied entitlement to an increased rating for bilateral 
shin splints and remanded the issue of entitlement to service 
connection for a bilateral foot disability.  In July 2005, 
the Board denied the issue of entitlement to service 
connection for a bilateral foot disability.  The veteran 
appealed the decisions to the United States Court of Appeals 
for Veterans Claims (Court).  The Court issued a Memorandum 
Decision in April 2007 vacating the Board's decision and 
remanding the case.  Judgment was entered in May 2007.  
Subsequently, the Secretary of the VA appealed this decision 
to the United States Court of Appeals for the Federal Circuit 
(Federal Circuit), which affirmed the Court's decision and 
remanded the case.    

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In the April 2007 Memorandum Decision, which was affirmed by 
the Federal Circuit, the Court vacated the Board's decision 
and remanded the case because the veteran had not received 
sufficient notice under the Veterans Claims Assistance Act of 
2000 (VCAA), now codified at 38 U.S.C.A. §§ 5102, 5103, 
5103A, 5107 (West Supp. 2002).  The Court found that the 
prior July 2003 and May 2004 VCAA letters failed to advise 
the veteran of the need to submit medical nexus evidence 
relating his current foot disabilities to service or of the 
need to submit medical evidence showing that his preexisting 
pes planus was aggravated by service.  Thus, per the Court 
Order, the RO should provide a VCAA letter informing the 
veteran of the information and evidence necessary to 
substantiate the issue on appeal to ensure full compliance 
with VCAA notice requirements.  See also, Quartuccio v. 
Principi, 16 Vet.App. 183, 187 (2002); Pelegrini v. Principi 
18 Vet App. 112 (2004).  The Board also notes that during the 
pendency of this appeal, on March 3, 2006, the Court) issued 
a decision in the consolidated appeal of Dingess/Hartman v. 
Nicholson, 19 Vet.App. 473 (2006), which held that the VCAA 
notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) apply to all five elements of a service connection 
claim, including the degree of disability and the effective 
date of an award.  Thus, the RO should also ensure that the 
VCAA notice complies with Dingess/Hartman.  

Accordingly, the case is REMANDED for the following actions:

1.  The RO should furnish the veteran 
with an appropriate VCAA letter under 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b).  The letter should specifically 
include notice to the veteran of the 
evidence necessary to substantiate his 
claim on appeal.  Specifically, the 
letter should advise the veteran of the 
need to submit medical nexus evidence 
relating his current foot disabilities to 
service as well as medical evidence 
showing that his preexisting pes planus 
was aggravated by service.  Further, the 
VCAA notice should also include an 
explanation as to the information or 
evidence needed to establish a disability 
rating and effective date for the claim 
on appeal, as outlined in Dingess/Hartman 
v. Nicholson, 19 Vet.App. 473 (2006).  

2.	Thereafter, the issue on appeal should 
be
readjudicated.  If the benefit sought on 
appeal is not granted, the veteran and 
his representative should be provided 
with a supplemental statement of the case 
and afforded the appropriate opportunity 
to respond thereto.  Thereafter, the case 
should be returned to the Board for 
further appellate consideration, if 
otherwise in order. 

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet.App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




